 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:15-cr-00265-DAD-BAM-1
12                      Plaintiff,
13          v.                                        ORDER SETTING BRIEFING SCHEDULE
                                                      AND DIRECTING GOVERNMENT TO
14   JUSTIN WHITTINGTON,                              RESPOND
15                      Defendant.
16

17

18          Defendant Justin Whittington filed a motion to vacate, set aside, or correct a sentence

19   under 28 U.S.C. § 2255. (Doc. No. 91.) The court has screened the motion pursuant to Rule 4 of

20   the Rules Governing Section 2254 and 2255 Cases. The government will be required to respond

21   to the motion. Within 45 days of electronic service of this order, the government shall file and

22   serve a response to the pending § 2255 motion. Defendant will have 30 days to file a reply to the

23   government’s response.

24   IT IS SO ORDERED.
25
        Dated:     August 13, 2019
26                                                        UNITED STATES DISTRICT JUDGE

27

28
                                                      1
